UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4450


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

IGNACIO ANDRADE-MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cr-00246-JFA-5)


Submitted:   July 10, 2013                 Decided:   August 1, 2013


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


John Delgado, BLUESTEIN, NICHOLS, THOMPSON & DELGADO, Columbia,
South Carolina, for Appellant. Mark C. Moore, Assistant United
States Attorney, Stanley D. Ragsdale, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ignacio Andrade-Martinez pleaded guilty to conspiracy

to possess with intent to distribute and distribute marijuana,

in violation of 21 U.S.C. § 846 (2006).                The district court

sentenced Andrade-Martinez to 127 months of imprisonment and he

now appeals.      Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the district court fully complied with Fed. R. Crim. P. 11.

Andrade-Martinez was informed of his right to file a pro se

supplemental brief, but he has not done so.                  In addition, the

Government has filed a motion to dismiss the appeal based on the

waiver in the plea agreement.          We previously deferred ruling on

that motion pending the filing of the parties’ briefs.                 For the

reasons   that   follow,    we     affirm    the   conviction    and   dismiss

Andrade-Martinez’s appeal of his sentence.

             Counsel questions whether the district court complied

with Rule 11.     The purpose of the Rule 11 colloquy is to ensure

that   the    plea   of    guilt     is     entered   into     knowingly   and

voluntarily.     See United States v. Vonn, 535 U.S. 55, 58 (2002).

Accordingly, prior to accepting a guilty plea, a trial court,

through colloquy with the defendant, must inform the defendant

of, and determine that he understands, the nature of the charges

to which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

                                       2
relinquishing by pleading guilty.                Fed. R. Crim. P. 11(b).             The

court also must determine whether there is a factual basis for

the plea.      Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).          As Andrade-Martinez did not move in the district

court to withdraw his guilty plea, any error in the Rule 11

hearing is reviewed for plain error.                United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).

              Moreover, pursuant to a plea agreement, a defendant

may waive his appellate rights under 18 U.S.C. § 3742 (2006).

United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                            A

waiver will preclude appeal of a specific issue if the waiver is

valid and the issue is within the scope of the waiver.                            United

States   v.    Blick,      408 F.3d 162,    168   (4th    Cir.    2005).       The

question    of     whether    a   defendant     validly     waived    his   right    to

appeal is a question of law that this court reviews de novo.

Id. at 168.

              “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”          Id. at 169 (citation omitted).              To determine

whether a waiver is knowing and intelligent, we examine “the

totality      of    the   circumstances,        including     the    experience     and

conduct of the accused, as well as the accused’s educational

background         and    familiarity     with     the      terms     of    the    plea

agreement.”         United States v. General, 278 F.3d 389, 400 (4th

                                          3
Cir.   2002)   (internal      quotation        marks    and   citation    omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Rule 11

colloquy,    the   waiver     is    both   valid   and    enforceable.       United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

            We have thoroughly reviewed the record and conclude

that the district court fully complied with the requirements of

Rule 11.       We further conclude that Andrade-Martinez’s guilty

plea, including his waiver of his appellate rights, was knowing,

intelligent, and voluntary.             As the appellate waiver precluded

Andrade-Martinez       from        appealing     any     sentence    below     life

imprisonment, he has waived appellate review of his sentence.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        Accordingly, we affirm the conviction, grant the

Government’s       motion      to     dismiss      in     part,     and     dismiss

Andrade-Martinez’s appeal of his sentence.                    This court requires

that counsel inform Andrade-Martinez, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Andrade-Martinez requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

                                           4
was served on Andrade-Martinez.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid in

the decisional process.



                                                   AFFIRMED IN PART;
                                                   DISMISSED IN PART




                                  5